DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-10 have been examined in this application.  This communication is the first action on the merits of these claims.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “fast-charging” in claim 7 is a relative term which renders the claim indefinite. The term “fast-charging” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim and the specification does not describe what is considered to be fast-charging or how such a standard is measured.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-10 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Number 2016/0368600 by Frolov.

Regarding claim 1, Frolov discloses an aircraft (plane 200) comprising a wing (wing 210), a ducted fan extending through the wing (fans 240), and movable louvers positioned over the ducted fan (paragraph 99 discloses “the air vents 2030 may be opened and closed using louvres or flaps 2040”, see Figure 20).

Regarding claim 2 (dependent on claim 1), Frolov discloses a linkage for articulating the louvers.  Paragraph 103 discloses “The vent flaps 2420 may also include hinges (not shown) and actuators (not shown) that enable the opening and closing of the flaps”).

Regarding claim 3 (dependent on claim 1), Frolov discloses the louvers comprise upper louvers and lower louvers (see flaps 2040 in Figure 20), and the lovers are, in a basic position, arranged flush with the wing such that the upper louvers and lower louvers cover inlet and outlet openings of the ducted fan (paragraph 99 discloses “The air vents 2030…in the closed position extend the closed area of the wing and increase the lift force and cover and protect the vertical thruster housed inside the wing opening” and paragraph 104 discloses “The closed air vents 2540 may closely reproduce the shape of the wing airfoil, so that the wing section with the openings may be able to generate substantially the same lift as the whole wing sections and the overall aerodynamic lift is maximized and the total drag is minimized”).  

Regarding claim 4 (dependent on claim 3), Frolov discloses the aircraft being configured such that the louvers assume the basic position in cruising flight.  Paragraph 90 discloses “the wing openings for vertical propulsion system may include air vents, which may be closed to cover vertical thrusters and create a continuous wing surface on both sides of the wing in the horizontal flight phase”.  

Regarding claim 5 (dependent on claim 1), Frolov discloses the aircraft having a fully electric drive.  Paragraph 122 discloses “a VTOL aircraft may use various power sources, including gas, liquid and solid fuels, electrical batteries and supercapacitors”.

Regarding claim 6 (dependent on claim 1), Frolov discloses the aircraft comprising bent or bendable wings (see wingtips 220 in Figure 2).  

Regarding claim 8 (dependent on claim 1), Frolov discloses the ducted fans comprise horizontally fixed ducted fans for take-off and landing.  Paragraph 63 discloses “The wing sections, collectively 210, have built-in fans (or more generally vertical thrusters), collectively 240, for providing a vertical lifting force for take-off and landing”).  

Regarding claim 9 (dependent on claim 1)¸ Frolov discloses the aircraft comprising vertically fixed ducted fans for generating propulsion (propeller 250).  

Regarding claim 10 (dependent on claim 1)¸ Frolov discloses the aircraft being configured to be selectively controlled in a fully autonomous manner.  Paragraph 61 discloses “Small-scale aircraft suitable for these methods may utilize different flight control options, such as manual piloting, remote piloting, and automatic piloting”.  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2016/0368600 by Frolov.

Regarding claim 7 (dependent on claim 1), Frolov does not explicitly disclose the aircraft comprising a fast-charging battery system.  However, paragraph 72 suggests that “the method 700 may include refueling and recharging of an airborne vehicle by another airborne vehicle, in which fuel and/or electrical energy respectively are exchanged between two vehicles with assistance of a transfer line or a cable”.  It would be obvious to a person having ordinary skill in the art to modify Frolov to use a fast-charging system in order to reduce the time it takes to recharge the aircraft and reduce the amount of time the vehicles would need to remain tethered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642